107 F.3d 6
Thomas A. Burke, William F. Burke, Jr., William F. Burke,Sr., Modular Development Corporationv.Phyllis Ford, as Contract Administrator for Office ofHousing and Community Development of City of Philadelphia,W. Wilson Goode, as Mayor of City of Philadelphia, ArvelleJones, as Director of Operations, Raymond Kahn, as ContractAuditor, Deborah McColloch as Contract Administrator, ofOffice of Housing and Community Development of City ofPhiladelphia, Vernon
NO. 96-1306
United States Court of Appeals,
Third Circuit.
Jan 24, 1997
Appeal From:  E.D.Pa. No. 92-cv-05811

1
Affirmed.